Citation Nr: 1212278	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of an upper back and neck injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2006, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.

The issue was previously remanded by the Board in April 2009, September 2010 and January 2012 for further evidentiary development, including obtaining additional treatment records and a medical opinion.  The case has now been returned to the Board for final disposition.  

Also, in September 2010 and January 2012, the Board referred the issue of entitlement to service connection for migraine headaches that had been raised by the record to the Agency of Original Jurisdiction (AOJ).  It does not appear that such issue has yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has degenerative disc disease of his cervical spine, as well as cervical spinal stenosis, that are as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has degenerative disc disease of his cervical spine, as well as cervical spinal stenosis, that was incurred in his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for residuals of an upper back and neck injury, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he had sustained an upper back and neck injury as a result of a 1955 basic training incident where he fell on a rifle when his fellow servicemen made him the unintended recipient of a "blanket party." See, e.g., October 2005 claim.  He reported that this injury caused him to be given "light duty" for the rest of his service.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board observes that, in the current appeal, the Veteran's service records are among those lost in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

According to post-service medical records, X-rays taken of the Veteran's cervical spine in September 2002 revealed degenerative changes noted from C4-C7; no acute injury was demonstrated.  The Veteran reported having upper back and neck pain after getting beaten up in October 2002.  In February 2003, he described back pain dating back to an incident on active duty in 1955.  He reported that his pain management over the years consisted of primarily sparse opioid use and "psychologically bearing it," referring to what he described as his father's idea that "only sissys (sic) cry."  The Veteran again reiterated having pain since 1955 when he was thrown into a rifle rack while in basic training in 1955 in January 2006.  The Veteran also reported having been a dance instructor for 18 years post-service, including owning his own studio at one point.  Another record dated in January 2006 shows that he was diagnosed with significant cervical canal stenosis as well as significant degenerative changes at most levels of the cervical spine.

Lay statements from the Veteran's long time friends received in October 2006 show that the Veteran had back pain following an in-service injury when he went home on leave in the late fall or early winter of 1955.  The Veteran's back pain rendered him unable to lift or help out a repair shop that he previously helped at prior to service.  The Veteran also subsequently required help at work because of his injuries.

A medical opinion from J.Z., M.D. dated in August 2006 shows that the Veteran had been a patient for over ten years.  He had had continuous problems with his back and neck since service.  Dr. J.Z. opined that many of the continuous strenuous activities that he performed on a daily basis were major contributors to the problems that he presently suffered from.  The Board observes that no treatment records from Dr. J.Z. have been obtained, despite the RO requesting such records in July 2009 and September 2009.  At his December 2006 hearing, the Veteran testified as to the in-service injury and as to having a continuity of symptomatology since service.  

The Veteran was afforded a VA examination in July 2007.  He reported the in-service injury and having neck pain over the years since service.  The Veteran was diagnosed with degenerative arthritis and degenerative disc disease of the cervical spine.  The examiner opined that any relationship to a 50 year old injury was speculative.  The examiner did not address the Veteran's and his friends' lay statements or the positive opinion from Dr. J.Z.  
Following the Board's April 2009 Remand, a second VA examination was obtained in December 2009 by the July 2007 examiner.  The examiner indicated reviewing the claims file and the prior examination report.  The Veteran reported having an old injury.  Over the years, he had had persistent neck pain.  The Veteran was diagnosed with degenerative disc disease of the cervical spine.  The examiner again opined that, having reviewed the record and the old report, any relationship to a remote injury was purely speculative as stated before.  However, the examiner yet again did not address the Veteran's and his friends' lay statements or the positive opinion from Dr. J.Z.  

An addendum medical opinion from the July 2007 and December 2009 examiner was obtained in October 2010 pursuant to the Board's September 2010 Remand.  The Veteran reported injuring his neck in the 1950s.  Over the years, he had had persistent neck pain.  He now had X-ray evidence of degenerative arthritis disc disease in his cervical dorsal spine.  The pain had gradually worsened as he got older.  The Veteran was diagnosed with degenerative disc disease of the cervical dorsal spine.  The examiner opined that, having reviewed the record, their previous reports and all the requested materials, due to the fact that the injury was over 50 years old and very remote, it was not possible to relate his current symptoms to that injury and consequently, would have to maintain the opinion that any relationship was therefore speculative.  However, the examiner still did not address the Veteran's and his friends' lay statements or the positive opinion from Dr. J.Z.  

An additional addendum opinion was obtained from the same examiner in May 2011.  The examiner again reported reviewing the claims file, including the opinion from Dr. J.Z. and the friends' statements.  However, the opinion remained unchanged.  The examiner did not address why he disagreed with Dr. J.Z.'s statement or why the friends' statements regarding a continuity of symptomatology did not change his opinion.

The most recent VA examination was in February 2012 following the Board's January 2012 Remand with a different examiner than the previous examiner.  Following an exhaustive examination, the Veteran was diagnosed with degenerative disc disease of the cervical and thoracolumbar spine and spinal stenosis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There was insufficient evidence to support a 50 percent probability that that disease was connected to his service, rather than to the usual risk factors of age and smoking.  The examiner also did not address the Veteran's and his friends' lay statements or the positive opinion from Dr. J.Z.  

Based on a review of the evidence, the Board finds that service connection for degenerative disc disease of the cervical spine and cervical spinal stenosis is warranted.  Post-service medical evidence clearly shows that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine and cervical spinal stenosis.  In this case, the Board finds that the evidence supports a finding that the Veteran incurred an in-service neck and upper back injury.  The Veteran is competent to report injuring his upper back and neck in service and of having pain since the in-service injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board acknowledges that the Veteran's STRs are not of record.  Accordingly, a heightened benefit-of-the-doubt is for application.  The Veteran has competently and credibly reported the circumstances surrounding the in-service injury.  Additionally, his statements throughout this appeal regarding the in-service injury have been consistent.  Furthermore, even prior to filing this claim, when the Veteran sought treatment for his neck in 2002, he reported having pain since the 1950s, which is consistent with his report of an injury in 1955.  The Veteran's reports of the in-service injury and of a continuity of symptomatology are further supported by the friends' statements received in August 2006.  There is nothing in the record to suggest that the friends are not credible.  They are also competent to have witnessed the Veteran reporting pain and neck difficulties.  As such, the Board finds that the evidence is sufficient to support a finding of an in-service injury to the Veteran's upper back and neck.

Post-service medical evidence shows that the Veteran has a current diagnosis of degenerative disc disease and spinal stenosis of the cervical spine.  The August 2006 opinion from Dr. J.Z. indicates that the Veteran's current disability is related to his military service.  Although Dr. J.Z. did not opine that it is related to the Veteran's reported injury, Dr. J.Z. did opine that it was the Veteran's continuous strenuous activities that resulted in the current disability.  In addition, this physician stated that the Veteran's upper back/neck condition originated during the Veteran's active duty.  As such, the opinion does support a finding of service connection.  Additionally, no post-service injury to the Veteran's upper back and neck that could have caused degenerative disc disease and spinal stenosis has been shown.  

The Board has considered the July 2007, December 2009, October 2010, and May 2011 opinions from the same VA examiner, who indicates that it would be speculative to opine as to a positive relationship between the Veteran's current diagnoses and his military service.  The Board also acknowledges the February 2012 VA examiner's opinion that that there was insufficient evidence to support a 50 percent probability that the Veteran's cervical spine disease was connected to his service, rather than to the usual risk factors of age and smoking.  However, the Board finds that all of these opinions lack probative value.  As directed in the Board's April 2009, September 2010, and January 2012 Remands, the examiners were supposed to discuss the lay statements of the Veteran and his friends, in addition to the positive nexus opinion from Dr. J.Z.  However, none of the opinions discussed the continuity of symptomatology reported by the Veteran and his friends, nor did they discuss why they disagreed with Dr. J.Z.'s opinion.  As those opinions did not address the competent and credible lay evidence and Dr. J.Z.'s opinion, despite being directed by the Board on multiple occasions to do so, the Board finds that they lack probative value.  

As the numerous negative nexus opinions from VA examiners all lack probative value, the only probative medical nexus opinion is Dr. J.Z.'s opinion.  Although Dr. J.Z. did not provide treatment records to support such opinion, it was premised upon the Veteran's competent and credible lay assertions regarding the onset of pain in service and a continuity of symptomatology in service.  Therefore, Dr. J.Z.'s opinion supports a finding of service connection.  
Based on this evidentiary posture, the Board finds that the evidence supports a finding of degenerative disc disease of the cervical spine and cervical spinal stenosis that is related to the Veteran's military service.  In considering the Veteran's competent and credible lay statements regarding having injured his upper back and neck in service and experiencing a continuity of symptomatology since service, as well as the pertinent medical evidence of record showing a diagnosis of degenerative disc disease of the cervical spine and cervical spinal stenosis and an opinion relating the Veteran's disabilities to his military service, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has degenerative disc disease of his cervical spine and cervical spinal stenosis that was incurred in service.  The evidence is in favor of the grant of service connection for degenerative disc disease of the cervical spine and cervical spinal stenosis.  Service connection for degenerative disc disease of the cervical spine and cervical spinal stenosis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine and cervical spinal stenosis is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


